Exhibit 10.2

AWARD AGREEMENT FOR RESTRICTED SHARES

UNDER THE

VASCO DATA SECURITY INTERNATIONAL, INC.

2009 EQUITY INCENTIVE PLAN

THIS AWARD AGREEMENT FOR RESTRICTED SHARES (this “Agreement”) is made as of
October 5, 2015 (the “Effective Date”), between VASCO DATA SECURITY
INTERNATIONAL, INC. (the “Company”) and Mark Stephen Hoyt (the “Grantee”).

WHEREAS, the Company maintains the VASCO Data Security International, Inc. 2009
Equity Incentive Plan (as amended, the “Plan”) for the benefit of its employees,
directors, consultants, and other individuals who provide services to the
Company; and

WHEREAS, to induce Grantee to become an employee of the Company, compensate the
Grantee for his service to the Company and to further align the Grantee’s
personal financial interests with those of the Company’s shareholders, the
Company wishes to award the Grantee a number of shares of Common Stock (as
defined below), subject to the restrictions and on the terms and conditions
contained in the Plan and this Agreement.

NOW, THEREFORE, in consideration of these premises and the agreements set forth
herein, the parties, intending to be legally bound hereby, agree as follows:

1. Grant of Restricted Shares. The Company hereby grants to the Grantee an award
of 34,490 shares (the “Awarded Shares”) of the Company’s common stock, par value
of $0.001 per share (the “Common Stock”), subject to the terms and conditions
set forth in this Agreement and in the Plan. The terms of the Plan are hereby
incorporated into this Agreement by this reference, as though fully set forth
herein. Capitalized terms used but not defined in this Agreement have the
meanings set forth in the Plan.

2. Vesting of Awarded Shares. Subject to Section 11, the Awarded Shares are
subject to forfeiture to the Company until they become vested in accordance with
this Section 2.

(a) Subject to Section 11, Awarded Shares will become vested in accordance with
the following schedule, provided that on each vesting date, the Grantee has,
from the date hereof, continuously provided services to the Company or a
subsidiary:

(i) 12.5% of the Awarded Shares will vest on the six month anniversary date of
the Effective Date;

(ii) An additional 12.5% of the Awarded Shares will vest on the first annual
anniversary date of the Effective Date;

(iii) An additional 12.5% of the Awarded Shares will vest on the eighteen month
anniversary date of the Effective Date;



--------------------------------------------------------------------------------

(iv) An additional 12.5% of the Awarded Shares will vest on the second annual
anniversary date of the Effective Date;

(v) An additional 12.5% of the Awarded Shares will vest on the thirty month
anniversary date of the Effective Date;

(vi) An additional 12.5% of the Awarded Shares will vest on the third annual
anniversary date of the Effective Date;

(vii) An additional 12.5% of the Awarded Shares will vest on the forty-second
month anniversary date of the Effective Date; and

(viii) The final 12.5% of the Awarded Shares will vest on the fourth annual
anniversary date of the Effective Date.

(b) If contemporaneous with or within 18 months after a Change in Control that
occurred during the Employment Period, (a) the Company terminates the
Executive’s employment without Cause, or (b) Executive terminates his employment
for Good Reason, 100% of the Awarded Shares will become vested upon such
termination of employment. “Good Reason” shall be defined for this purpose as
defined in the Employment Agreement, dated as of the Effective Date, between
Grantee and the Company.

(c) If the Grantee’s service with the Company ceases by reason of the Grantee’s
death or Disability, 100% of the Awarded Shares will become vested immediately
prior to (and contingent on) the occurrence of such death or Disability.
Notwithstanding the foregoing, a Disability will not qualify if it is the result
of (A) a willfully self-inflicted injury or willfully self-induced sickness; or
(B) an injury or disease contracted, suffered, or incurred while participating
in a criminal offense. The determination of Disability will be made by the
Committee. The determination of Disability for purposes of this Agreement shall
not be construed to be an admission of disability for any other purpose.

(d) Except as provided in Sections 2(b) and 2(c), upon cessation of the
Grantee’s service with the Company for any reason or for no reason (and whether
such cessation is initiated by the Company, the Grantee or otherwise): (i) any
Awarded Shares that have not, prior to such cessation, become vested will
immediately and automatically, without any action on the part of the Company, be
forfeited, and (ii) the Grantee shall have no further rights with respect to
those Awarded Shares.

(e) Solely for purposes of this Agreement, service with the Company shall be
deemed to include service with any subsidiary of the Company (for only so long
as such entity remains a subsidiary).

 

2



--------------------------------------------------------------------------------

(f) For purposes of this Agreement, “Cause” and “Wrongful Act” mean:

(i) Grantee materially breaches Grantee’s obligations under any employment,
consulting, or other agreement between the Grantee (or any entity of which
Grantee is an affiliate) and the Company (each, a “Company Agreement”);

(ii) Grantee materially breaches Grantee’s obligations under the Company’s Code
of Ethics and Conduct (or any successor thereto) or an established policy of the
Company;

(iii) Grantee engages in conduct prohibited by law (other than minor
violations), commits an act of dishonesty, fraud, or serious or willful
misconduct in connection with Grantee’s job duties, or engages in unethical or
immoral conduct that, in the reasonable judgment of the Committee, could injure
the integrity, character or reputation of Company;

(iv) Grantee fails or refuses to perform, or habitually neglects, Grantee’s
duties and responsibilities under any Company Agreement (other than on account
of Disability), and continues such failure, refusal or neglect after having been
given written notice by the Company that specifies what duties Grantee failed to
perform and an opportunity to cure of 30 days;

(v) Use or disclosure by Grantee of confidential information or trade secrets
other than in the furtherance of the Company’s (or its subsidiaries’) business
interests, or other violation of a fiduciary duty to the Company (including,
without limitation, entering into any transaction or contractual relationship
causing diversion of business opportunity from the Company (other than with the
prior written consent of the Board)); or

(vi) Grantee fails to reasonably cooperate with any audit or investigation
involving the Company or its business practices after having been given written
notice by the Company that specifies Grantee’s failure to cooperate and an
opportunity to cure of 10 days.

3. Escrow of Shares.

(a) Certificates evidencing the Awarded Shares issued under this Agreement shall
be held in escrow by the Secretary of the Company or his or her designee (the
“Escrow Holder”) (or, if the Awarded Shares are not certificated, shall be
entered in the stock record books of the Company as held in escrow by the Escrow
Holder) until such Awarded Shares are vested in accordance with Section 2, at
which time, the Escrow Holder shall deliver such certificates representing the
Awarded Shares to the Grantee (or, if the Awarded Shares are not certificated,
the Awarded Shares shall be entered in the stock record books of the Company as
held and owned by the Grantee); provided, however, that no certificates for
Awarded Shares will be delivered to the Grantee (or, if the Awarded Shares are
not certificated, no transfer of the Awarded Shares will be entered in the stock
record books of the Company) until appropriate arrangements have been made with
the Company for the withholding or payment of any taxes that may be due with
respect to such Awarded Shares.

 

3



--------------------------------------------------------------------------------

(b) If any of the Awarded Shares are forfeited by the Grantee under Section 2,
upon request by the Company, the Escrow Holder will deliver any stock
certificate(s) evidencing those Awarded Shares to the Company (or, if the
Awarded Shares are not certificated, such forfeiture will be entered in the
stock record books of the Company), and the Company will then have the right to
retain and transfer those Awarded Shares to its own name free and clear of any
rights of the Grantee under this Agreement or otherwise.

(c) The Escrow Holder is hereby directed to permit transfer of the Awarded
Shares only in accordance with this Agreement or in accordance with instructions
signed by both parties hereto. In the event further instructions are reasonably
desired by the Escrow Holder, he or she will be entitled to conclusively rely
upon directions executed by a majority of the members of the Board. The Escrow
Holder will have no liability for any act or omissions hereunder while acting in
good faith in the exercise of his or her own judgment.

4. Stock Splits, etc. If, while any of the Awarded Shares remain subject to
vesting under Section 2, there occurs any merger, consolidation, reorganization,
reclassification, recapitalization, stock split, stock dividend, or other
similar change in the Common Stock, then any and all new, substituted or
additional securities or other consideration to which the Grantee is entitled by
reason of the Grantee’s ownership of the Awarded Shares will be immediately
subject to the escrow contemplated by Section 3, deposited with the Escrow
Holder and will thereafter be included in the term “Awarded Shares” for all
purposes of the Plan and this Agreement.

5. Dividends and Distributions During Restricted Period. The Grantee will have
the right to receive dividends and distributions with respect to the Awarded
Shares; provided, however, that any cash dividends or distributions paid in
respect of the Awarded Shares while those Shares remain subject to forfeiture
will become vested and delivered to the Grantee only if and when the Awarded
Shares giving rise to such dividends or distributions become vested under
Section 2.

6. Tax Consequences. The Grantee acknowledges that the Company has not advised
the Grantee regarding the Grantee’s income tax liability in connection with the
grant, receipt or vesting of the Awarded Shares. The Grantee has reviewed with
the Grantee’s own tax advisors the federal, state, local and foreign tax
consequences of this investment and the transactions contemplated by this
Agreement. The Grantee is relying solely on such advisors and not on any
statements or representations of the Company or any of its agents. The Grantee
understands that the Grantee (and not the Company) will be responsible for the
Grantee’s own tax liability that may arise as a result of the transactions
contemplated by this Agreement.

7. Restrictions on Unvested Awarded Shares. Except for the escrow described in
Section 3 or the forfeiture of Awarded Shares to the Company described in
Section 2, the Grantee may not sell, pledge, assign, encumber, hypothecate,
gift, transfer, bequeath, devise,

 

4



--------------------------------------------------------------------------------

donate or otherwise dispose of, in any way or manner whatsoever, whether
voluntary or involuntary, any legal or beneficial interest in any of the Awarded
Shares until the Awarded Shares become vested in accordance with Section 2;
provided, however, that the restrictions of this Section 7 shall not apply to
any transfer i) pursuant to applicable laws of descent and distribution or
(ii) among Grantee’s family group; provided that such restrictions will continue
to be applicable to the Awarded Shares after any such transfer and the
transferees of such Awarded Shares have agreed in writing to be bound by the
provisions of this Agreement. Grantee’s “family group” means Grantee’s spouse
and descendants (whether natural or adopted) and any trust solely for the
benefit of Grantee and/or Grantee’s spouse and/or descendants during Grantee’s
lifetime.

8. Legend. Share certificates evidencing Awarded Shares will bear the following
legend to be placed on all certificates evidencing any Awarded Shares (in
addition to any other legends that may be required to be placed on such
certificates pursuant to the Plan, applicable law or otherwise):

THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES REPRESENTED HEREBY ARE
SUBJECT TO THE TERMS AND CONDITIONS (INCLUDING FORFEITURE) OF THE VASCO DATA
SECURITY INTERNATIONAL, INC. 2009 EQUITY INCENTIVE PLAN AND AN AGREEMENT ENTERED
INTO BETWEEN THE REGISTERED OWNER AND VASCO DATA SECURITY INTERNATIONAL, INC.
COPIES OF SUCH PLAN AND AGREEMENT ARE ON FILE IN THE PRINCIPAL OFFICES OF VASCO
DATA SECURITY INTERNATIONAL, INC. AND WILL BE MADE AVAILABLE TO ANY SHAREHOLDER
WITHOUT CHARGE UPON REQUEST TO THE SECRETARY OF THE COMPANY.

Upon request by the Grantee, following vesting of the Awarded Shares pursuant to
Section 2, the Company will remove the legend from the certificates evidencing
such vested Awarded Shares.

9. Rights of Grantee. Prior to the Awarded Shares becoming vested in accordance
with Section 2, with respect to the Awarded Shares, Grantee will have all of the
rights of a shareholder of the Company, including the right to vote the Awarded
Shares and the right to receive any distributions or dividends payable on
Shares, subject to the reinvestment and forfeiture provisions of the Plan and to
Sections 4 and 5.

10. Securities Laws. The Company may from time to time impose any conditions on
the Awarded Shares as it deems necessary or advisable to ensure that the Plan
satisfies the conditions of Rule 16b-3 adopted under the Securities and Exchange
Act of 1934 and otherwise complies with applicable rules and laws.

11. Recoupment of Awarded Shares. Notwithstanding anything in this Agreement to
the contrary, if the Company determines that the Grantee’s Wrongful Act was a
significant contributing factor to the Company or a subsidiary having to restate
all or a portion of its financial statements, all outstanding Awarded Shares
will immediately and automatically be forfeited and the Grantee shall promptly
repay to the Company any Common Stock, cash or other property paid in respect of
any Awarded Share during the Recoupment Period.

 

5



--------------------------------------------------------------------------------

12. General Provisions

(a) This Agreement, together with the Plan, represent the entire agreement
between the parties with respect to the purchase of the Awarded Shares and may
only be modified or amended in a writing signed by both parties.

(b) Any notice, demand or request required or permitted to be given by either
the Company or the Grantee pursuant to the terms of this Agreement must be in
writing and will be deemed given (i) on the date and at the time delivered via
personal, courier or recognized overnight delivery service, (ii) if sent via
telecopier on the date and at the time telecopied with confirmation of delivery,
(iii) if sent via email or other electronic delivery and receipt is confirmed,
on the date and at the time received, or (iv) if mailed, on the date five days
after the date of the mailing (which must be by registered or certified mail).
Delivery of a notice by telecopy (with confirmation) or by email or other
electronic delivery (with confirmation or receipt) will be permitted and will be
considered delivery of a notice notwithstanding that it is not an original that
is received. Any notice to Grantee under this Agreement will be made to Grantee
at the address (or telecopy number, email or other electronic address, as the
case may be) listed in the Company’s personnel files. If directed to the
Company, any such notice, demand or request will be sent to the Chairman of the
Committee at the Company’s principal executive office, or to such other address
or person as the Company may hereafter specify in writing. Any notice to the
Escrow Holder will be sent to the Company’s address, with a copy to the other
party not sending the notice.

(c) The Company may condition delivery of certificates for Awarded Shares (or,
if the Awarded Shares are not certificated, the entry in the stock record books
of the Company of the transfer to the Grantee of the Awarded Shares) upon the
prior receipt from Grantee of any undertakings which it may determine are
required to assure that the certificates are being issued in compliance with
federal and state securities laws.

(d) The Grantee has received a copy of the Plan, has read the Plan and is
familiar with its terms, and hereby accepts the Awarded Shares subject to all of
the terms and provisions of the Plan, as amended from time to time. Pursuant to
the Plan, the Board and the Committee are authorized to interpret the Plan and
to adopt rules and regulations not inconsistent with the Plan as they deem
appropriate. The Grantee hereby agrees to accept as binding, conclusive and
final all decisions or interpretations of the Board or the Committee upon any
questions arising under the Plan.

(e) Neither this Agreement nor any rights or interest hereunder will be
assignable by the Grantee, the Grantee’s beneficiaries or legal representatives,
and any purported assignment in violation hereof will be null and void.

(f) Either party’s failure to enforce any provision or provisions of this
Agreement will not in any way be construed as a waiver of any such provision or
provisions, nor

 

6



--------------------------------------------------------------------------------

prevent that party thereafter from enforcing each and every other provision of
this Agreement. The rights granted both parties herein are cumulative and will
not constitute a waiver of either party’s right to assert all other legal
remedies available to it under the circumstances.

(g) The grant of Awarded Shares hereunder does not confer upon the Grantee any
right to continue in service with the Company or any of its subsidiaries.

(h) The Awarded Shares and any related dividends or distributions are intended
to be exempt from the requirements of Internal Revenue Code Section 409A.

(i) This Agreement shall be governed by, and enforced in accordance with, the
laws of the State of Delaware, without regard to the application of the
principles of conflicts or choice of laws.

(j) This Agreement may be executed in one or more counterparts, each of which
shall be deemed an original, and all of which together shall be deemed to be one
and the same instrument. In the event that any signature to this Agreement is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.

[Signature Page Follows]

 

7



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO AWARD AGREEMENT FOR RESTRICTED SHARES]

IN WITNESS WHEREOF, the parties have duly executed this Award Agreement
intending it to be effective as of the first date written above.

 

VASCO DATA SECURITY INTERNATIONAL, INC. By:  

/s/ John N. Fox, Jr.

Its:  

Director and Chair of the Compensation Committee of the Board of Directors

/s/ Mark Stephen Hoyt

Mark Stephen Hoyt

 

8